DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 04/13/2022.
	Claims 1-20 are pending and examined.
	
Response to Arguments
Applicant’s arguments filed on 04/13/2022 have been fully considered and they are persuasive.
Claims 1-20 are allowed.
This discovered prior art do not teach or suggest the claim limitations of “determining, by the testing system, a root cause of the soft failure of the SUT by executing an additional test case particular to the power usage metrics and analyzing the additional test case in response to identifying the outlier performance record” under the context of the rest of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Zhang et al. (US PGPUB 2014/0355453) disclose a method for diagnosis of failure in a multi-layer network. This object is achieved through a method for root cause diagnosis of network failures and performance degradations in a multi-layer network method identifying the network elements that are the source of the failure as well the type of fault in these elements. The fault is localized by identifying a probable set of network elements affected by the fault. A type of fault is inferred from one or more symptoms in the first set of performance measurements. The root cause of the failure is identified from a combination of the information on probable set of network elements and inferred type of fault.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/               Primary Examiner, Art Unit 2193